NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD R. HUBBARD,                             No. 16-56399

                Plaintiff-Appellant,            D.C. No. 3:14-cv-01925-H-JLB

 v.
                                                MEMORANDUM*
KAISER FOUNDATION HEALTH PLAN;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Marilyn L. Huff, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Richard R. Hubbard appeals pro se from the district court’s summary

judgment in his employment action alleging gender discrimination in violation of

Title VII and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Vasquez v. County of Los Angeles, 349 F.3d 634, 639 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment on Hubbard’s Title

VII claim because the claim was barred by the statute of limitations. See 42 U.S.C.

§ 2000e-5(f)(1); Surrell v. Cal. Water Serv. Co., 518 F.3d 1097, 1104 (9th Cir.

2008) (a charge filed with California’s Department of Fair Employment and

Housing is deemed to have been received by the U.S. Equal Employment

Opportunity Commission the same day; plaintiff is entitled to a federal right-to-sue

notice within 180 days, after which plaintiff has 90 days to commence a civil

action under Title VII); Scholar v. Pac. Bell, 963 F.2d 264, 267 (9th Cir. 1992)

(90-day deadline to file a Title VII action “constitutes a statute of limitations” and

if plaintiff “fails to file within [the] 90-day period, the action is barred”). Contrary

to Hubbard’s contention, his filing of a complaint in state court does not justify the

application of equitable tolling because the state court complaint did not contain a

Title VII claim, and the complaint was filed after the deadline for filing his Title

VII claim had passed. See Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147,

151 (1984) (“One who fails to act diligently cannot invoke equitable principles to

excuse that lack of diligence.”).

                                           2
      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Hubbard’s state law claims. See 28

U.S.C. § 1367(c)(3) (permitting district court to decline supplemental jurisdiction

if it has dismissed all claims over which it has original jurisdiction); Costanich v.

Dep’t of Soc. & Health Servs., 627 F.3d 1101, 1107 (9th Cir. 2010) (standard of

review).

      The district court did not abuse its discretion in denying Hubbard’s motion

seeking disqualification of the district and magistrate judges because Hubbard

failed to establish any grounds for such relief. See United States v. Johnson, 610

F.3d 1138, 1147 (9th Cir. 2010) (setting forth standard of review and grounds for

recusal).

      Hubbard’s motion to supplement the record on appeal (Docket Entry No. 14)

is granted.

      We reject as without merit Hubbard’s contentions that the district judge was

biased and retaliated against him.

      Hubbard’s motion for oral argument (Docket Entry No. 18) is denied.

      AFFIRMED.




                                           3